DETAILED ACTION
Claims 1-9 (filed 12/11/2018) have been considered in this action.  Claims 1-9 are newly filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 11/09/2018 and 02/22/2019 have been considered in this office action.  

Specification
The disclosure is objected to because of the following informalities:
On page 5 line 30, a typographical error exists in that “The actuator 4 is configured to displace its movable element based on the control signal 5 generated by the corrective network 3” should read “The actuator 4 is configured to displace its movable element based on the control signal S generated by the corrective network 3”.  It is 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner suggests a title that incorporates the inventive concept, such as “Method for controlling an actuator and associated control by changing to open loop control when redundant sensors are not in agreement”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “at least one processor configured to execute a specific program” as noted on page 5 line 21 of the provided specification, it does not reasonably provide enablement for “corrective network configured to calculate”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Claim 8 is directed towards “A control device of an actuator comprising a movable element” which establishes the statutory category of invention as a device.  The claim relies upon the “corrective network” to implement “configured to calculate a deviation between the two position measurement signals and to generate a control signal for controlling a displacement of the movable element from the set-point signal and from at least one of the position measurement signals”, however a person having ordinary skill in the art would not know what 
In order to overcome this rejection, the examiner recommends claiming that the “control device” of claim 8 comprises a processor, as this would adequately claim the structure capable of performing said functionality of the ‘corrective network’ while being enabled by the original disclosure. 
Claim 9 contains a limitation that incorporates all the features of claim 8, and thus inherits the rejection of claim 8 under 35 U.S.C. 112(a), as it fails to claim as a processor as the structure performing the claimed functions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The final limitation of claims 1 and 8 establish “detecting that a value of a position measurement signal is outside the position interval associated with said position measurement signal”.  It is unclear whether the claimed “a position measurement signal” of the final limitation of claims 1 and 8 is intended to further limit the “two position measurement signals” established by previous limitations in the claim, or a wholly new position measurement signal not associated with the two position measurement signals.  In other words, it is unclear whether the applicant is intending to use antecedent basis to further limit the already claimed ‘two position measurement signals’ or whether the acts of 
Claims 2-7 depend upon claim 1, and thus inherit the rejection of claims 1 and 8 under 35 U.S.C. 112(b).  Claim 9 contains an element that incorporates all the features of claim 8, and thus inherits the rejection of claim 8 under 35 U.S.C. 112(b).
The examiner recommends changing the language in the final limitation of each of claims 1 and 8 to state “detecting that a value from at least one of the two position measurement signals is outside the position interval....”.  

Claims 1-9 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last two limitations of claims 1 and 8 establish:
for each of the two position measurement signals, calculating a position interval associated with the position measurement signal, wherein at least one of the position intervals has a length greater than a resolution of the sensor having acquired the position measurement signal associated with the position interval;
detecting that a value of a position measurement signal is outside the position interval associated with said position measurement signal while the control signal is fixed at the constant value.

These limitation requires that for both position measurement signals a position interval is calculated, and that a value of a position measurement signal is outside the position interval associated with each of the position measurement signals.  However, based upon these limitations the position interval is only established for the “two position measurement signals” but no such interval is established for the claimed “a position measurement signal” in the final 
Claims 2-7 depend upon claim 1, and thus inherit the rejection of claims 1 and 8 under 35 U.S.C. 112(b).  Claim 9 contains an element that incorporates all the features of claim 8, and thus inherits the rejection of claim 8 under 35 U.S.C. 112(b).

Claim 3 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For example, claim 8 is a device claim which states “a control device of an actuator comprising a movable element” which establishes that the invention is encompassed by the meets and bounds of the control device.  Claim 9 establishes in its preamble that “A system for controlling an actuator comprising a movable element”, which would seemingly establish the system of claim 9 as being separate from the mere control device of claim 8.  Claim 9 then establishes the limitation “a control device of the actuator according to claim 8”.  It is unclear whether the claimed “the actuator” in the first limitation of claim 9 is referring to the actuator of a control device of claim 8 or the actuator of the system of claim 9.  In other words, due to the wording it is unclear whether ‘the actuator’ in the first limitation of claim 9 is referring to the actuator of claim 8 or the actuator of claim 9, as these are seemingly being distinguished by the inventor and their 
For the sake of compact prosecution, the examiner recommends either amending claim 9 to properly establish its dependency on claim 8 by amending the preamble of claim 9 to state “The control device of claim 8, further comprising:” or copying the language from claim 8 into claim 9 as a replacement for the first limitation of claim 9.  

Allowable Subject Matter
Claims 1-9 are considered to contain allowable subject matter in view of a thorough searching of the prior art.  While claims 1-9 have been rejected based upon matters relating to 35 U.S.C. 112, no applicable art could be found with the following features considered to be allowable subject matter:
Detecting a difference between two position measurement signals measuring the position of a moveable element of an actuator, and when that difference exceeds a threshold, changing from a closed-loop to an open-loop control independent of the position measurement signals to hold the position of the movable object at a fixed position using a constant value, then reading the position measurement signals while fixed at the constant value in open-loop 

The examiner believes an interview may be of use to the applicant in order to forward prosecution to overcome the above rejections, and welcomes the applicant to call the examiner at 571-272-0933 in order to discuss a proper format of the claims that comply with all US patent rules and regulations.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20060109538 (Mushika et al.) teaches an actuator that can go between closed and open loop control in order to hold a position, but not in response to a disagreement between redundant sensors, and does not use the open loop control to sense a measurement going outside an interval
US8844501 (Dolker) – teaches an engine that goes from closed-loop control to open-loop control but to drive an engine to a new setting 
US7312595 (Kamio et al.) – teaches switching from closed-loop to open-loop control in response to a feedback error (sensor error) but in the open-loop mode it continually drives motion rather than holding the actuator at a fixed and constant position
US5233542 (Hohner et al.) – teaches the detection of redundant sensors and checking a range of feedback based on all the sensors to determine which sensor is faulty and to disregard the faulty sensor in its control scheme
US4671243 (Deutsch) – teaches an oxygen sensor in an engine wherein the engine is switched between closed-loop and open-loop control when a feedback error is detected
US4248196 (Toelle) – teaches a fuel management system that switches from closed loop to open loop based on engine conditions but does not drive a motor to a fixed/held position when in open loop


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116